


AMENDMENT NO. 2
TO
EMPLOYMENT AGREEMENT

     This Amendment (this “Amendment”) is made as of this 12th June, 2013,
between CalAmp Corp. (the “Company”) and Richard Vitelle (“Executive”).

RECITALS:

     A. The Company and Executive are parties to that certain Employment
Agreement dated as of May 31, 2002 and amended by that Amendment to Employment
Agreement dated as of December 19, 2008 (the “Employment Agreement”) pursuant to
which Executive is employed by the Company.

     B. The Company and Executive desire to amend the terms of the Employment
Agreement as set forth herein, effective as of June 12, 2013.

     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

  1. Section 1(e) of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:                 “Renewal. Following the Initial
Term, this Agreement was automatically extended each year for a period of one
(1) year, through May 30, 2014. Beginning with the scheduled expiration of the
Agreement on May 30, 2014 and in connection with any subsequent expiration date,
the Company and Executive will review the Agreement and, if mutually agreed,
extend the term of this Agreement for a period of at least two years. Failure by
the Company to agree to an extension of this Agreement shall constitute
termination without cause or disability and Executive shall be eligible for
severance in accordance with Sections 6(d) and 6(f) or, if applicable, Sections
6(e) and 6(f).”     2. Section 6(d) of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:       “Termination
Without Cause or Disability or for Good Reason.          (i) Termination;
Payment of Accrued Salary and Vacation. The Company may terminate Executive’s
employment at any time for other than Cause or disability by providing written
notice to Executive. The Executive may terminate his employment with Good Reason
(as defined below) pursuant to the procedures set forth in Section 6(e). In such
event (unless such termination would be covered by Section 6(e) below), the
Company shall pay Executive as severance (A) subject to Section 6(d)(ii), an
amount equal to six (6) months of his then Base Salary, less standard
withholdings for tax and social security purposes, payable over such six (6)
month term in monthly pro rata payments commencing as of the Termination Date
(such monthly continued payments of Base Salary, the “Salary Continuation
Benefit”); (B) the accrued portion of any vacation earned, less standard
withholdings for tax and social security purposes; and (C) the Company will pay
the premiums for continued coverage in the Company’s health and welfare plans
under the continuation coverage provisions of COBRA for a period of twelve (12)
months following the Termination Date (or the cash equivalent of such amount).


--------------------------------------------------------------------------------




       (ii) No Breach of Sections 7 or 8. Notwithstanding the foregoing, the
Company shall not be obligated to pay any termination payments under this
Section 6(d) or Section 6(e) if Executive breaches the provisions of Sections 7
or 8 below.

       (iii) Vesting Upon Termination. In the event Executive’s employment is
terminated pursuant to this Section 6(d), Executive’s then unvested equity
awards granted under the Company’s stock incentive plans after the Executive
became an employee of the Company shall continue to vest for a period of six (6)
months following the Termination Date, and, with respect to any options that are
exercisable or become exercisable, such options shall remain exercisable for six
(6) months following the Termination Date, subject to such longer period as may
be provided by the Company’s 2004 Incentive Stock Plan.

       (iv) Release By Executive. In order to receive the benefits provided by
this Section 6(d) or Section 6(e), Executive shall deliver to the Company within
21 days following Executive’s termination of employment a full and complete
release, in form and substance reasonably acceptable to the Company, of all
claims, known or unknown, that Executive may have against the Company, other
than claims for indemnification, workers compensation or under the Company’s
401(k) plan. The benefits provided by this Section 6(d) or Section 6(e) will be
forfeited on the twenty-eighth (28th) day following the Termination Date if the
Company has not been provided with such a release by such date.

                3. Section 6(e) of the Employment Agreement is hereby amended by
deleting the first sentence thereof and replacing with the following:   “If,
within the 3-month period preceding or the 12-month period following a Change of
Control (as defined below), the Company terminates Executive’s employment for
other than Cause or disability or Executive terminates his employment for Good
Reason (as defined below), then (i) seventy five percent (75%) of Executive’s
then unvested equity awards granted under the Company’s stock incentive plans
after the Executive became an employee of the Company shall become vested and,
with respect to any options that are exercisable or become exercisable, such
options shall remain exercisable for twelve (12) months following the
Termination Date, subject to such longer period as may be provided by the
Company’s 2004 Incentive Stock Plan, (ii) the Executive shall be entitled to an
amount equal to eighteen (18) months of his then Base Salary, less standard
withholdings for tax and social security purposes, payable over such eighteen
(18) month term in monthly pro rata payments commencing as of the Termination
Date, (iii) the Executive shall be entitled to the accrued portion of any
vacation earned, less standard withholdings for tax and social security
purposes, (iv) the Executive shall be entitled to an amount equal to a pro-rata
portion of his target bonus under the Company’s annual incentive plan based on
the number of days worked in the year of termination, and (iv) the Company will
pay the premiums for continued coverage in the Company’s health and welfare
plans under the continuation coverage provisions of COBRA for a period of
eighteen (18) months following the Termination Date (or the cash equivalent of
such amount).

2

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties above have executed this Amendment as of
the day and year first-above written.

/s/ Richard Vitelle Richard Vitelle     CALAMP CORP.     /s/ Michael Burdiek By:
Michael Burdiek Title:   President & CEO


3

--------------------------------------------------------------------------------